Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction and amendment filed 10/31/2022. 
Claims 1-6 are currently pending. 
The Drawings filed 05/10/2021 are approved by the examiner. 
The IDS statement filed 05/10/2021 has been considered.  An initialed copy accompanies this action. 
Applicant’s election without traverse of Group II, claims 2-5, in the reply filed on 10/31/2022 is acknowledged.  Applicant’s clarification/amendment that claims 3-5 are process claims dependent upon independent claim 2 are noted and appreciated. 
Claims 1 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. 
Specification
The disclosure is objected to because of the following informalities: Paragraph [0010] of the specification states “the hydrothermal reaction time is 550-650°C.”  It is unclear how Celsius is a time.  It is noted paragraph [0007] and the examples at [0036]+ indicate a broad hydrothermal reaction time is 550-720 minutes.  Is the “°C” at para. [0010] an inadvertent mistake for minutes/“min”?  Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:
In claim 2, Applicant is suggested to amend “performing hydrothermal reaction” to read as “performing a hydrothermal reaction” in order to improve clarity/grammar in the claim.
Also in claim 2, the phrase “for later use” at the end of step a) is redundant and not needed.  
Also in claim 2, the limitation “washing a product with deionized water” in step a) could be amended to “washing a product of the hydrothermal reaction” or “washing the product of the hydrothermal reaction” in order to improve clarity in the claim.
Also in claim 2, the term “lower” in the limitation “then evaporating at a lower temperature of 65-100°C,” is redundant and not needed
Also in claim 2, the term “finally” on the second-to-last line of claim is also redundant and not needed; the calcinizing operation is not the final operation as there is a grinding operation following the calcinizing.  
Also in claim 2, Applicant is suggested to add “and” before “grinding into powders” (“… at 650-850°C, and grinding into powders …”) to improve clarity/grammar in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	In claim 2, step b) recites the limitation preparing a certain mass or volume of polymer monomers into solution,”.  However, the term  “a certain mass or volume” therein is vague so as to render the claim indefinite.  The claim (or specification) does not define the term, provide a standard for ascertaining the metes and bounds of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the term/invention.  It is unclear what masses or masses of monomers would constitute “a certain mass or volume” to meet the claimed limitation. 
	Also in claim 2, step b) further recites “then adding the above product into the solution”.  However, step a) recites “washing a product with deionized water, and drying in vacuum for later use”.  It is unclear if the product in step b) is the “a product” that is washed with deionized water or the implied final product of the entire step a) after drying.  Applicant could amend “then adding the above product into the solution” to read as “then adding the product of step a) into the solution” to overcome this issue. 
	Claims 3-5 are also indefinite for their dependency on claim 2. 
	In claim 3, the term “the plurality of polymers” lacks sufficient antecedent basis.  The parent claim recites preparing polymer monomers into solution, but there is no mention there is actually a plurality of polymers/monomers.  Additionally, the term “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	In claim 4, the term “the hydrothermal process” lacks sufficient antecedent basis in the claims.  The parent claim recites a “hydrothermal reaction” but no “hydrothermal process”.  Applicant is suggested to amend “hydrothermal process” to read as “hydrothermal reaction” to overcome this issue. 
	Also in claim 4, similar to the Specification Objection described above, it is unclear how Celsius in the limitation “the reaction lasts for 550-720°C” is a time. It is noted paragraph [0007] and the examples at [0036]+ indicate a broad hydrothermal reaction time is 550-720 minutes.  Is the “°C” an inadvertent mistake for minutes/“min”?  If it were not for this indefiniteness issue claim 4 would be rejected under 112(d) for failure to further limit the limitations of the parent claim; parent claim 2 recites the hydrothermal reaction is performed for 550-720 min at 150-180°C and claim 4 recites the hydrothermal process comprises the temperature maintained at 150-180°C for 550-720°C.  If the instant 550-720°C were amended to (or read as) 550-720 min the claims would have the same scope.
	In claim 5, the term “the heating process” lacks sufficient antecedent basis in the claims.  There are two implicit heating processes in the parent claim, a “hydrothermal reaction” and a “calcinizing”.  While it appears the instant limitations refer to the calcinizing operation, the claim should be amended to directly recite such for the limitation(s) to be clear and definite (e.g., “wherein in the calcinizing, …”).  Also, the term “the temperature rising rate” lacks sufficient antecedent basis in the claim.  It is noted the limitations “the temperature is maintained at 650-850°C, and the heat preservation time is 2-5 h;” is substantially the same scope as recited in parent claim 2.  While the term “the heat preservation time is 2-5 h” does not have direct antecedent basis, it does have an implicit antecedent basis via parent claim 2’s “calcinizing for 2-5 h …”.  Also, the term “more preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Allowable Subject Matter
Claims 2-5 would be allowable if rewritten or amended to overcome the claim objection(s) and rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fail to teach or suggest a method for preparing a Fe3C-doped graded porous carbon polymer material comprising hydrothermal reaction of iron nitrate, lithium nitrate, and lithium hydroxide followed by calcination thereof with monomers. 
CN 105609793 A teach a method of making an iron nitrogen oxygen-reducing doped graphene porous material comprising iron carbide nanoparticles uniformly embedded in a network structure of graphene by polymerizing pyrrole by oxidation of a graphene material, addition of a soluble trivalent iron salt, e.g., ferric nitrate, chloride, sulfate, or citrate, oxidizing a graphene material/polypyrrole composite hydrogel, a high temperature carbonizing reaction, and post treatment of porous materials (abstract, pages 3, 4, and 9 of translation).  The reference fails to teach or suggest performing a hydrothermal reaction of ferric nitrate with lithium nitrate and lithium hydroxide followed by addition of monomer(s) and calcination afterwards as claimed.
CN 108735991 A teach a method of making a potassium ion battery electrode material comprising an iron/ferric oxide nanoparticle modified three dimensional porous nitrogen-doped graphene composite material by dissolving ferric nitrate and polyvinylpyrrolidone, drying, grinding into powder, and calcining under an inert protective atmosphere to obtain the material (abstract, Embodiment A on page 4 of translation, and claim 1).  The reference fails to teach or suggest performing a hydrothermal reaction of ferric nitrate with lithium nitrate and lithium hydroxide followed by addition of monomer(s) and calcination afterwards as claimed.
CN 112499631 A teach a method of making a Fe3C/C composite material useful as a cathode material of a lithium ion battery by adding melamine as a nitrogen source, thiourea as a sulfur source, ferric nitrate as an iron source, and glucose as a carbons source, grinding uniformly, drying, and high temperature carbonization decomposition.  The reference fails to teach or suggest performing a hydrothermal reaction of ferric nitrate with lithium nitrate and lithium hydroxide followed by addition of monomer(s) and calcination afterwards as claimed.
The remaining references listed on Forms 892 and 1449 have been reviewed by the Examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
November 28, 2022